Title: From Thomas Jefferson to Edmond Charles Genet, 22 November 1793
From: Jefferson, Thomas
To: Genet, Edmond Charles



Sir
Germantown Nov. 22. 1793.

In a letter which I had the honor of writing to you on the 12th. of July I informed you that the President expected that the Jane of Dublin, the Lovely lass and Prince William Henry, British vessels taken by the armed vessel Citoyen Genet, should not depart from our ports until his ultimate determination thereon should be made known. And in a letter of the 7th. of August I gave you the further information that the President considered the US. as bound pursuant to positive assurances, given in conformity to the laws of neutrality to effectuate the restoration of, or to make compensation for prizes made subsequent to the 5th. day of June by privateers fitted out of our ports: that consequently he expected you to cause restitution to be made of all prizes taken and
 
brought into our ports subsequent to the said 5th. of June by such privateers, in defect of which he considered it as incumbent on the US. to indemnify the owners of such prizes, the indemnification to be reimbursed by the French nation.
This determination involved the brig Jane of Dublin taken by the armed vessel citoyen Genet on the 24th. of July, the brig Lovely Lass taken by the same vessel on the 4th. of July, and the brig Prince William Henry taken by the same vessel on the 28th. of June: and I have it in charge to enquire of you, Sir, whether these three brigs have been given up, according to the determination of the President, and if they have not, to repeat the requisition that they be given up to their former owners. I have the honor to be with great respect, Sir, your most obedt. & most humble servt

Th: Jefferson

